      Case 2:18-cr-00839-SJO Document 19 Filed 08/01/19 Page 1 of 6 Page ID #:67



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     RUTH C. PINKEL (Cal. Bar No. 164470)
4    Assistant United States Attorney
     Public Corruption and Civil Rights Section
5         1500 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-6077
7         Facsimile: (213) 894-7631
          E-mail:    ruth.pinkel@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                No. 18-839-SJO

13             Plaintiff,                     STIPULATION REGARDING REQUEST FOR
                                              (1) CONTINUANCE OF TRIAL DATE AND
14                   v.                       (2) FINDINGS OF EXCLUDABLE TIME
                                              PERIODS PURSUANT TO SPEEDY TRIAL
15   JAMES R. MCDANIEL,                       ACT

16             Defendant.                     CURRENT TRIAL DATE: August 6,
                                              2019
17                                            PROPOSED TRIAL DATE: November 5,
                                              2019
18

19

20        Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California and Assistant United States Attorney Ruth C. Pinkel, and
23   defendant James R. McDaniel (“defendant”), both individually and by
24   and through his counsel of record, Deputy Federal Public Defender
25   Seema Ahmad, hereby stipulate as follows:
26        1.    The Indictment in this case was filed on December 4, 2018.
27   Defendant first appeared before a judicial officer of the court in
28   which the charges in this case were pending on December 18, 2018.
      Case 2:18-cr-00839-SJO Document 19 Filed 08/01/19 Page 2 of 6 Page ID #:68



1    The Speedy Trial Act, 18 U.S.C. § 3161, originally required that the

2    trial commence on or before February 26, 2019.

3         2.    On December 18, 2018, the Court set a trial date of

4    February 12, 2019.

5         3.    Defendant is detained pending trial.         The parties estimate

6    that the trial in this matter will last approximately 3-4 days.

7         4.     The Court has previously continued the trial date in this

8    case from December 18, 2018 to August 6, 2019, and found the interim

9    period to be excluded in computing the time within which the trial

10   must commence, pursuant to the Speedy Trial Act.

11        5.    By this stipulation, defendant moves to continue the trial

12   date to November 5, 2019.      This is the second request for a

13   continuance.

14        6.    Defendant requests the continuance based upon the following

15   facts, which the parties believe demonstrate good cause to support

16   the appropriate findings under the Speedy Trial Act:

17              a.    Defendant is charged with violations of 26 U.S.C.

18   § 7201:   Tax Evasion.    The government has produced discovery to the

19   defense, including over 540 pages of tax returns, tax information,

20   bank records, and witness interview reports.         The government expects

21   to produce additional discovery in the coming weeks including records

22   from an IRS civil audit file and additional bank records.

23   Defense counsel is presently scheduled to be in trial on the

24   following dates in the following cases:         (a) 07/30/19 - U.S. v.

25   Raymond Anthony Garza, CR 18-478-ODW, 2 defendants; 3 days;

26   distribution of meth; aiding & abetting;         (b) 07/30/19 - U.S. v.

27   James Butcher, CR 18-510-AB, 2 defendants; 3 days; conspiracy to

28   distribute & possess w/ intent to distribute meth; (c) 08/06/19 -

                                           2
      Case 2:18-cr-00839-SJO Document 19 Filed 08/01/19 Page 3 of 6 Page ID #:69



1    U.S. v. Ernesto Ceja-Medina, CR 18-653-GW, 1 defendant; 2 days;

2    illegal alien found in US following deportation; (d) 08/06/19 - U.S.

3    v. Brittany Thomas, CR 18-838-ODW, 1 defendant; 2 days; bank fraud;

4    theft of mail by postal service employee: (e) 08/13/19 - U.S. v.

5    Brandon Vidal, CR 18-593-SJO, 1 defendant; 2 days; possession of

6    unregistered firearms and ammunition; (f) 08/20/19 - U.S. v. Elmer

7    Yexi Amaya, CR 18-678-FMO, 1 defendant; 2 days; alien in possession

8    of firearms & ammunition; (j) 09/10/19 - U.S. v. Joseph Natale, CR

9    18-611-FMO, 1 defendant; 2 days; distribution & possession of CP; (k)

10   9/10/19 - U.S. v. Sahak Chilingaryan, CR 18-757-SJO, 1 defendant; 3

11   days; possession of at least 15 unauthorized access devices;

12   aggravated identity theft; (l) 09/17/19 - U.S. v. Saif Ala Al Deen,

13   CR 18-866-TJH, 1 defendant; false information and hoaxes; (m)

14   09/24/19 - U.S. v. Walter Muhammad, CR 18-348-JAK, 1 defendant; 3

15   days; possession with intent to distribute controlled substances; (n)

16   10/15/19 - U.S. v. Francisco Herrera, Jr., CR 17-061-AB, 2

17   defendants; illegal use of communication facility to facilitate

18   commission of felony drug Offense; possess w/ intent to distribute

19   heroin; aiding and abetting.       Accordingly, counsel represents that

20   she will not have the time that he/she believes is necessary to

21   prepare to try this case on the current trial date.

22              b.    In light of the foregoing, counsel for defendant also

23   represents that additional time is necessary to confer with

24   defendant, conduct and complete an independent investigation of the

25   case, conduct and complete additional legal research including for

26   potential pre-trial motions, review the discovery and potential

27   evidence in the case, and prepare for trial in the event that a

28   pretrial resolution does not occur.        Defense counsel represent that

                                           3
      Case 2:18-cr-00839-SJO Document 19 Filed 08/01/19 Page 4 of 6 Page ID #:70



1    failure to grant the continuance would deny her reasonable time

2    necessary for effective preparation, taking into account the exercise

3    of due diligence.

4               c.     Defendant believes that failure to grant the

5    continuance will deny him continuity of counsel and adequate

6    representation.

7               d.     The government does not object to the continuance.

8               e.     The requested continuance is not based on congestion

9    of the Court’s calendar, lack of diligent preparation on the part of

10   the attorney for the government or the defense, or failure on the

11   part of the attorney for the Government to obtain available

12   witnesses.

13        7.    For purposes of computing the date under the Speedy Trial

14   Act by which defendant’s trial must commence, the parties agree that

15   the time period of August 6, 2019 to November 5, 2019, inclusive,

16   should be excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A),

17   (h)(7)(B)(i), (h)(7)(B)(iv) because the delay results from a

18   continuance granted by the Court at defendant’s request, without

19   government objection, on the basis of the Court’s finding that: (i)

20   the ends of justice served by the continuance outweigh the best

21   interest of the public and defendant in a speedy trial; (ii) failure

22   to grant the continuance would be likely to make a continuation of

23   the proceeding impossible, or result in a miscarriage of justice; and

24   (iii) failure to grant the continuance would unreasonably deny

25   defendant continuity of counsel and would deny defense counsel the

26   reasonable time necessary for effective preparation, taking into

27   account the exercise of due diligence.

28

                                           4
Case 2:18-cr-00839-SJO Document 19 Filed 08/01/19 Page 5 of 6 Page ID #:71
Case 2:18-cr-00839-SJO Document 19 Filed 08/01/19 Page 6 of 6 Page ID #:72
